UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2012 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At November 6, 2012 there were issued and outstanding 27,490,978 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 4-5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 6-7 Condensed Consolidated Statements of Other Comprehensive Loss for the Three and Nine Months Ended September 30, 2012 and 2011 8 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 9-10 Notes to Condensed Consolidated Financial Statements 11-25 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41-43 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 46 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands, except shares) September 30, December 31, Current assets: Cash and cash equivalents $ $ Available for sale securities Accounts receivable Trade Income taxes 9 Commodity risk management asset 3 Assets held for sale Other current assets Total current assets Investment Properties and equipment Oil & gas properties under full cost method, net of $39,641 and $28,561 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) September 30, December 31, Current liabilities: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 38 24 Total current liabilities Long-term debt, net of current portion Deferred tax liability Asset retirement obligations Other accrued liabilities Commitment and contingencies Shareholders' equity Common stock, $.01 par value; unlimited shares authorized; 27,475,978 and 27,409,908 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities 81 78 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, Oil, gas, and NGL production revenues: $ Operating expenses: Oil and gas Oil and gas depreciation, depletion and amortization Impairment of oil and gas properties Water treatment plant Mineral holding costs General and administrative Impairment of corporate aircraft Loss from operations ) Other income and expenses: Realized gain (loss) on risk management activities 12 ) ) ) Unrealized (loss) gain on risk management activities ) (Loss) gain on the sale of assets ) ) Equity loss in unconsolidated investment ) Gain on sale of marketable securities 28 82 Miscellaneous income and (expenses) 81 ) ) Interest income 2 6 8 36 Interest expense ) Income (loss) before income taxes and discontinued operations ) ) ) The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, Income taxes: Current (provision for) ) Deferred (provision for) benefit from ) ) Income (loss) from continuing operations ) ) ) Discontinued operations: Discontinued operations, net of taxes ) 15 Impairment on discontinued operations, net of taxes ) ) ) Net (loss) income $ ) $ $ ) $ ) Net (loss) income per share basic and diluted Loss from continuing operations $ ) $ $ ) $ ) Income (loss) from discontinued operations ) Net (loss) income per share $ ) $ $ ) $ ) Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these statements. -7- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three months ended September 30, Nine months ended September 30, Net (loss) income $ ) $ $ ) $ ) Other comprehensive (loss) income: Marketable securities, net of tax ) ) 3 ) Total comprehensive (loss) income $ ) $ 30 $ ) $ ) The accompanying notes are an integral part of these statements. -8- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the nine months ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Loss (gain) from discontinued operations ) (Loss) from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net ) ) Impairment of oil and gas properties Impairment of corporate aircraft Gain on sale of marketable securities ) ) Equity loss from Standard Steam Net change in deferred income taxes ) ) Loss (gain) on sale of assets 11 ) Noncash compensation Noncash services 53 Net changes in assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Net redemption of treasury investments Acquisition & development of oil & gas properties ) ) Acquisition & development of mining properties ) Mining property option payment Acquisition of property and equipment ) ) Proceeds from sale of oil and gas properties Proceeds from sale of marketable securities Proceeds from sale of property and equipment 76 Net change in restricted investments ) 37 Net cash (used in) investing activities: ) ) The accompanying notes are an integral part of these statements. -9- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the nine months ended September 30, Cash flows from financing activities: Issuance of common stock 50 ) Proceeds from new debt Repayments of debt ) ) Net cash (used in) provided by financing activities ) Net cash (used in) provided by operating activities of discontinued operations Net cash used in investing activities of discontinued operations (6
